DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 09 June 2021. Claims 1-3, 6-10, 13-16, and 19-20 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The arguments with respect to the 103 rejections for claim 1 and and the other independent claims have been carefully considered, but they are not persuasive. The applicant argues that Iyer does not teach to query the voice base of the user, which is different from the knowledge base, nor does Iyer teach to obtain the audio file based on the feedback information and the voice information of the simulated user in the voice base. The examiner notes, though, that in addition to a database of recorded answers, Iyer, para [0046]-[0047], discloses the user provides feedback information on topics of interest (i.e., conversation intention) which is then analyzed the system and used to update the conversation topic training data (i.e., conversation scenario knowledge base). Hence, Iyer teaches querying the voice base of the user, which is different from the knowledge base and obtaining the audio file based on the feedback information and the voice information of the simulated user in the voice base. Thus, the rejections are maintained.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180115645, hereinafter referred to as Iyer, in view of US 20170337478, hereinafter referred to as Sarikaya et al.

Regarding claim 1 (Currently Amended), Iyer discloses an interactive method for a robot (“…the seeker can obtain answers to the questions through the virtual assistant,” Iyer, para [0010]. Virtual assistant is interpreted as a robot.), comprising: 
during the robot simulating a simulated user to interact with an interactive object (“The automated advisor module 216 uses data mining, machine learning and other neural networks based deep learning techniques to synthesize answers in text form to the questions asked by the seeker from the database of recorded answers...automated advisor module 216 is activated when the seeker selects the option of obtaining answers from the automated advisor module 216,” Iyer, para [0036]. This excerpt shows how machine learning is used to train the automated advisor (i.e., simulated user), as well as how the automated advisor (i.e., simulated user) is activated to interact with the interactive object (i.e., seeker).), obtaining voice information input by [[an]] the establishes a voice or a video call between a seeker and an advisor,” Iyer, para [0008].), and performing semantic recognition on the voice information to obtain a conversation intention (“In an embodiment, a topic of interest from a current seeker is received by the real-time advisory system. Using a semantic system a level of similarity between questions asked by the current seeker with the recorded questions asked by the plurality of seekers is identified to provide the recorded answers,” Iyer, para [0038].); 

obtaining feedback information corresponding to the conversation intention based on a conversation scenario knowledge base pre-configured by [[a]] the simulated user (“At step, 918, a feedback is obtained from the seeker for the advisor. The feedback is analyzed by the intelligent call routing system based on a plurality of criteria specified by the seeker and the topic of interest system based on a plurality of criteria specified by the seeker and the topic of interest. At step, 920, the intelligent call routing and automated advisor system and the ratings of the advisor is updated based on the plurality of criteria specified by the seeker and the topic of interest. At step, 922 a topic of interest is received from a current seeker and a level of similarity is identified between questions asked by the current seeker with the recorded questions asked by the plurality of seekers to provide the recorded answers or synthesized answers using a machine learning system. FIG. 10 illustrates a method for intelligently fetching advisors with expertise on a given topic of interest for the seeker having a machine learned ranking system with user input 1010 provided by seekers and advisors or gathered by the real-time advisory system 110 as the training data 1012,” Iyer, para [0046]- [0047]. Here, the user provides feedback information on topics of interest (i.e., 

converting the feedback information into a voice of the simulated user, and playing the voice to the interactive object (“The automated advisor module 216 uses data mining, machine learning and other neural networks based deep learning techniques to synthesize answers in text form to the questions asked by the seeker from the database of recorded answers and converting such synthesized text form answers into speech   using a text-to-speech conversion module (may be internal to the real-time advisory system or from external providers of such text-to-speech conversion tools) and thus provide a virtual assistant for interactive responses to the seeker using the recorded answers,” Iyer, para [0036].); 

wherein converting the feedback information into the voice of the simulated user comprises: 

querying a voice base comprising at least one of a fixed-scenario voice base pre-recorded by the simulated user (“At step 502, the Seeker 102 enters a search query based on the topic of interest,” Iyer, para [0042]. And, “In view of the foregoing, an embodiment herein provides a method for intelligently connecting seekers to advisors and providing recorded or synthesized answers to the seekers using artificial  or a conversation-scenario voice base pre-trained by the simulated user (“The automated advisor module 216 includes a machine learned ranking and answer synthesis system with seeker question 1110 and advisor answers 1111 as input along with the training data 1112,” Iyer, para [0036]. See also fig. 11.);

obtaining or generating an audio file of the feedback information based on the feedback information and voice information in the voice base (“In view of the foregoing, an embodiment herein provides a method for intelligently connecting seekers to advisors and providing recorded or synthesized answers to the seekers using artificial intelligence,” Iyer, para [0007]. The recorded answers are an audio file. Also, “As mentioned, there remains a need for a real-time advisory system and method for intelligently fetching advisors to seekers and providing recorded solutions to the seekers through a virtual assistant using a machine learning system,” Iyer, para [0027]. “…and the highest ranked matches and corresponding highest ranked answers 1126 are used to synthesize answers using the past answers and ranks 1127 which are then presented for selection by the seeker as top ranked answers along with synthesized answers 1128 and formatted for consumption by the seeker 1130 in their preferred mode of communication. The ranked answer results are further used to create a profile of questions and answers 1140 to be fed as active inputs to the learning algorithm 1120 to further fine-tune synthesis of answers and their ranking for future queries,” Iyer, para [0036].); and 

playing the audio file to the interactive object (Iyer, para [0007] and [0027], also make clear the audio file is played to the interactive object (i.e., seeker/user).).

Iyer, though, does not teach querying a voice base comprising at least one of a fixed-scenario voice base pre-recorded by the simulated user or a conversation-scenario voice base pre-trained by the simulated user, wherein the fixed-scenario voice base stores the voice audio file of the simulated user for the conversation scenario, and the conversation-scenario voice base is obtained by training voice segments of the simulated user. 

Sarikaya et al. is cited to disclose querying a voice base comprising at least one of a fixed-scenario voice base pre-recorded by the simulated user or a conversation-scenario voice base pre-trained by the simulated user, wherein the fixed-scenario voice base stores the voice audio file of the simulated user for the conversation scenario, and the conversation-scenario voice base is obtained by training voice segments of the simulated user (“Now referring to the training system 108, a collection component 126 collects training data that reflects utterances exchanged between the PDA component 104 and the Simulated User (SU) component 106 over the course of several dialogs, and across different dialog scenarios associated with those dialogs. For instance, the collection component 126 can store all aspects of each dialog, such as the utterances exchanged between the PDA component 104 and the SU component 106, and all the context-based feature values associated with the dialog (as explicitly defined by the scenario-selecting component 118),” Sarikaya et al., para [0054]. And, “The training data can include prior simulated dialogs between the SU component 106 and the PDA component 104. The training data can describe each dialog by specifying the utterances exchanged between the SU component 106 and the PDA component 104 over multiple turns. A turn refers to a stage in a dialog, typically in which one or more information items are provided to the PDA component 104 by the SU component 106,” Sarikaya et al., para [0104]. These excerpts show how the conversation-scenario voice base is obtained by training voice segments of the simulated user (i.e., part of dialog). Additionally, Sarikaya et al., para [0054], teaches storing the training data that reflects interactions between the PDA and human users.). Sarikaya et al. benefits Iyer by using training data to generate and update analysis components used by both the PDA component and the SU component (Sarikaya et al., Abstract). Therefore, it would be obvious for one skilled in the art to combine the teachings of Iyer and Sarikaya et al. to mimic the behavior of actual users, thereby enhancing the interactive services system of Iyer.

Regarding claim 2 (Original), Iyer, as modified by Sarikaya et al., discloses the10 method according to claim 1, wherein obtaining the feedback information corresponding to the conversation intention based on the conversation scenario knowledge base pre-configured by the simulated user comprises: 

querying the conversation scenario knowledge base based on the conversation intention, to obtain a query path (Iyer, para [0035]-[0036] and fig. 2.);  

15when the query path shows a preset path, querying rich media knowledge pre-configured by the simulated user and/or structured knowledge related to user characteristics and pre-configured by the simulated user, to obtain the feedback information corresponding to the conversation intention (Iyer, para [0035]-[0036] and fig. The contact information, language, preferences, payment details and other information of seekers and their past searches, attempted or completed calls, call cost details and the feedback are stored in the database of seekers 202,” Iyer, para [0031]. This excerpt shows a database containing information related to user characteristics.).  

As to claim 9, device claim 9 and method claim 2 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 16, CRM claim 15 and method claim 2 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 16 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Regarding claim 3 (Original), Iyer, as modified by Sarikaya et al., discloses the10 method according to claim 2, wherein after querying the conversation scenario 20knowledge base based on the conversation intention to obtain the query path, the method further comprises: 

when the query path shows an external path, querying a search engine pre-configured by the simulated user or a third-party application interface corresponding to the conversation intention and pre-configured by the simulated user, to obtain the feedback The real-time advisory system 110 includes a plurality of databases, an intelligent call routing and an automated answering system that uses machine learning,” Iyer, para [0030]. This excerpt shows that the automated answering system (i.e., simulated user) is trained.).  

As to claim 10, device claim 10 and method claim 3 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Claims 4-5, 11-12, and 17-18 canceled. 


Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180115645, hereinafter referred to as Iyer, in view of US 20170337478, hereinafter referred to as Sarikaya et al., and further in view of US 20170068551, hereinafter referred to as Vadodaria.

Regarding claim 6 (Original), Iyer, as modified by Sarikaya et al., discloses the10 method according to claim 1, but not further comprising:  

10obtaining an instruction for virtual reality scene interaction; invoking a 3D user model pre-rendered by the simulated user; and presenting the 3D user model of the simulated user to the interactive object. 

10obtaining an instruction for virtual reality scene interaction (“This is not an abstract intelligent agent functionality but it is personified by means of an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance and includes these features: 1. programmed to process/understand language using NLP/NLU (Natural language processing/understanding) Features…,” Vadodaria, para [0082]-[0087]. Thus, the 3D virtual assistant (3D user model) receives instructions to process/understand interactions with the interactive object (i.e., user).); 

invoking a 3D user model pre-rendered by the simulated user (“As defined herein, feedback that comprises a graphical or output from the portable electronic device is performed by an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance,” Vadodaria, para [0082].); and 

presenting the 3D user model of the simulated user to the interactive object (“As defined herein, feedback that comprises a graphical or output from the portable electronic device is performed by an intelligent agent displayed by means of an Animated 3D Personal Virtual Assistant with Facial Expressions, hand gestures and body movements in a Human like appearance,” Vadodaria, para [0082].). Vadodaria benefits Iyer by providing the user with a 3D virtual personal assistant (Vadodaria, para [0083]), thereby providing the user with a more life-like interaction experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Iyer with those of Vadodaria to enhance the interactive services of Iyer.

As to claim 13, device claim 13 and method claim 6 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 19, CRM claim 19 and method claim 6 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 19 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180115645, hereinafter referred to as Iyer, in view of US 20170337478, hereinafter referred to as Sarikaya et al., and further in view of US 6795808, hereinafter referred to as Strubbe et al.

Regarding claim 7 (Original), Iyer, as modified by Sarikaya et al., discloses the 10  method according to claim 1, but not further comprising: 

reporting a plurality of rounds of conversation interaction with the interactive object to 15the simulated user ( ML uses rounds of conversation to train ); 

receiving a takeover instruction from the simulated user; and stopping interacting with the interactive object.


receiving a takeover instruction from the simulated user (“The conversation simulator may generate a thinking sound like the word "Well . . . " or the sound "Ummmm . . . " or "Hmmm" to indicate it is about to speak. The user, if he/she is continuing to speak, would interrupt. This would allow the user to stop the conversation simulator before it responds substantively,” Strubbe et al., col.10, lines 35-44. This excerpt indicates that the simulated user (i.e., conversation simulator) hands over the conversation to the user upon receiving takeover instruction to do so.); and 

stopping interacting with the interactive object (“The conversation simulator may generate a thinking sound like the word "Well . . . " or the sound "Ummmm . . . " or "Hmmm" to indicate it is about to speak. The user, if he/she is continuing to speak, would interrupt. This would allow the user to stop the conversation simulator before it responds substantively…It could look for cues from the particular user indicating that the end of his/her response has been reached by feeding, to an internal machine-learning process, inflection and timing patterns, visual cues such as gestures or facial expressions, or other inputs that might give the conversation simulator a more reliable indicator of when it should speak,” Strubbe et al., col.10, lines 35-44. Thus the simulated user (i.e., conversation simulator) stops interacting with the interactive object (user) indefinitely.). Strubbe et al. benefits Iyer by providing the virtual assistant with the ability to sense when the user wishes to interrupt (Strubbe et al., col.10, lines 35-44). Therefore, it would be obvious for one skilled in the art to combine the teachings of Iyer with those of Strubbe et al. to enhance the interactive services of Iyer. 

As to claim 14, device claim 14 and method claim 7 are related as method and device of using same, with each claimed element’s function corresponding to the method. Accordingly claim 14 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

As to claim 20, CRM claim 20 and method claim 7 are related as method and CRM of using same, with each claimed element’s function corresponding to the method. Accordingly claim 20 is similarly rejected under the same rationale as applied above with respect to method claim. Also, Iyer, para [0049] and [0051] teaches processor, memory, instructions, and CRM.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656